ORDER DISMISSING APPEALThis is a pro se appeal from a judgment of conviction. Eighth Judicial District Court, Clark County; Mark B. Bailus, Judge.This court's preliminary review of this appeal reveals a jurisdictional defect. Specifically, the district court entered the judgment of conviction on May 22, 2018. Appellant did not file the notice of appeal, however, until October 29, 2018, well after the expiration of the 30-day appeal period prescribed by NRAP 4(b). "[A]n untimely notice of appeal fails to vest jurisdiction in this court," Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994). Accordingly, we conclude that we lack jurisdiction to consider this appeal, and weORDER this appeal DISMISSED.